85034: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28616: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85034


Short Caption:SANDOVAL (DAYAN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C364788Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDayan Mina SandovalJennifer W. Waldo
							(Waldo Law, LLC)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/19/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/19/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-22641




07/20/2022Order/ProceduralFiled Order of Limited Remand for Designation of Counsel.  District Court Order due:  35 days.  (SC)22-22841




08/24/2022Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of minute order filed in district court on July 28, 2022 appointing Jennifer M. Waldo as counsel for appellant. (SC)22-26379




08/26/2022Order/ProceduralFiled Order Setting Briefing Schedule. The clerk of this court shall add Ms. Waldo as counsel of record for appellant in this appeal. Appellant's transcript request form and docketing statement due: 21 days. Opening brief and appendix due: 120 days. (SC)22-26831




09/02/2022MotionFiled Appellant's Motion to Dismiss Appeal. (SC)22-27616




09/13/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Appellant consents to a voluntary dismissal of this appeal.  This court "ORDERS this appeal DISMISSED."  Case Closed/No Remittitur Issued.  NNP22-AS/EC/KP  (SC)22-28616





Combined Case View